DETAILED ACTION
This Office action is in response to the Amendment filed on 29 April 2022.  Claims 1-20 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/29/2022 is acknowledged. Under U.S. Patent documents, the first document, US 10,680,783 is not to Cui et al., rather, US 10,680,783 is to Han et al., entitled Method And Apparatus For Transmitting Uplink Control Signal. This Patent is not relevant art to the current Application, therefore, Han et al., Patent number 10,680,783, was not considered by the Examiner. All reference are considered except where lined through by examiner.

Election/Restrictions
In the Amendment filed on 29 April 2022, Applicant has requested rejoinder of method claims 1-5 which were withdrawn from consideration by the Examiner as a result of a restriction requirement. Although claims 6-20 are directed to an allowable product, method claims 1-5 cannot be rejoined, since the method claims do not require all the limitations of an allowable product claim. Claims 6-20 are directed to an allowable product which requires a center landing pad located between two adjacent tiers of the plurality of tiers; a staircase region including: a staircase, wherein the staircase is located adjacent to one end of the center landing pad, and wherein steps of the staircase are formed within a thickness of the center landing pad, and a plurality of conductive pillars connected with the staircase, as require in claim 6, and which is not in independent claim 1. Since independent method claim 1 does not require all the limitations of an allowable product claim, the process claims 1-5 cannot be rejoined.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. to ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
This application is in condition for allowance except for the presence of claims 1-5 directed to a method for fabricating a memory device non-elected without traverse.  Accordingly, claims 1-5 have been cancelled.

Allowable Subject Matter
Claims 6-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Cui et al., US patent 9960181 B1 is related to 3D-NAND memory device. Cui teaches a memory array region (100, fig. 23) that includes a plurality of tiers (staircase region in 165 and 265, fig. 23) that are vertically arranged, each tier of the plurality of tiers (staircase region in 165 and 265, fig. 23) including: a plurality of memory cells (55, fig. 23), and a plurality of word lines (132, 232, fig. 23) that are respectively coupled to the plurality of memory cells (55, fig. 23); a center landing pad (insulating layer sandwiching surface 861) located between two adjacent tiers (staircase region in 165 and 265, fig. 23) of the plurality of tiers (staircase region in 165 and 265, fig. 23) a plurality of conductive pillars (86 and 18, fig. 23) connected with the staircase (column 3, lines 58-64); and a periphery region that includes multiple stacks of dielectric layers (132, 232, fig. 23) and a plurality of via contacts penetrating downwards through the multiple stacks of dielectric layers (132, 232, fig. 23), wherein a top surface and a bottom surface of the center landing pad (insulating layer sandwiching surface 861) are coplanar with two respective transition interfaces between dielectric layers (132, 232, fig. 23) in the periphery region. However, Cui fails to teach a staircase region including: a staircase, wherein the staircase is located adjacent to one end of the center landing pad, and wherein steps of the staircase are formed within a thickness of the center landing pad, as recited in independent claim 6, 
Cui teaches a periphery region that includes multiple stacks of dielectric layers (132, 232, fig. 23); a memory array region (100, fig. 23) that includes a plurality of tiers (staircase region in 165 and 265, fig. 23) that are vertically arranged, each tier of the plurality of tiers (staircase region in 165 and 265, fig. 23) including: a plurality of memory cells (55, fig. 23), and a plurality of word lines (132, 232, fig. 23) that are respectively coupled to the plurality of memory cells (55, fig. 23); a staircase (column 3, lines 58-64) region that includes a staircase (column 3, lines 58-64), wherein the staircase (column 3, lines 58-64) includes portions of the plurality of word lines (132, 232, fig. 23) that extend from the memory array region (100, fig. 23); and a center landing pad (insulating layer sandwiching surface 861) that is located between the plurality of tiers (staircase region in 165 and 265, fig. 23) in the memory array region (100, fig. 23), wherein a top surface and a bottom surface of the center landing pad (insulating layer sandwiching surface 861) are coplanar with two respective transition interfaces between dielectric layers (132, 232, fig. 23) in the periphery region. However, Cui fails to teach wherein a top surface and a bottom surface of the center landing pad are coplanar with two respective transition interfaces between dielectric layers in the periphery region, and wherein the staircase is located adjacent to one end of the center landing pad, and steps of the staircase are formed within a thickness of the center landing pad, as recited in independent claim 11. Claims 7-10 and 12-20 contain allowable subject matter by virtue of their dependency. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822 

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822